DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a bypass device for providing alternative flow paths within an annulus formed around a production string of a subterranean wellbore. The bypass devices include inlet flow paths and outlet flow paths in fluid communication with the annulus so that fluids may flow through the inlet and outlet flow paths to bypass a blockage in the annulus. The bypass devices are also configured to avoid internal blockages within the internal flow paths defined by the inlet flow paths and outlet flow paths. The novel feature for amended claim 1 is a tubular body disposed about the production string, wherein the body comprises a radially outermost surface and an outlet channel extending radially inward from the radially outermost surface, a tubular shroud disposed about the body, wherein the tubular shroud comprises a radially innermost surface; and an outlet flow path formed by the outlet channel and the radially innermost surface of the tubular shroud. Regarding claim 18, applicant successfully argued that Least et al. 2014/0008066 (Least) did not teach all of the elements and limitations disclosed in claim 18. Least does not teach a second body disposed about the production string, wherein the second body member is downhole of and axially spaced from the first body member; an inlet flow path within the second body member that is fluidly coupled to the annulus; an outlet flow path within the second body member that is fluid coupled to the annulus and the shunt tube; and a manifold fluidly axially disposed between the first body member and the second body member and fluidly coupled to the inlet flow path and the outlet flow path.  Examiner conducted another search and consideration regarding all of the independent claims and examiner did not find prior art that taught all of the elements and limitations disclosed in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676